EXHIBIT 10.1

 

 

AMENDED AND RESTATED

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of

April 11, 2007

among

PIONEER NATURAL RESOURCES COMPANY,

as the Borrower

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

WACHOVIA BANK, NATIONAL ASSOCIATION and

BANK OF AMERICA, N.A.,

as Issuing Banks,

 

JPMORGAN CHASE BANK, N.A. and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Swingline Banks

and

The Lenders Party Hereto

____________________________

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC. and WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Co-Documentation Agents

J.P. MORGAN SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC,

as Co-Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page:

ARTICLE I DEFINITIONS

1

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

18

Section 1.03

Terms Generally

18

Section 1.04

Accounting Terms; GAAP

19

ARTICLE II THE CREDITS

19

Section 2.01

Commitments

19

Section 2.02

Commitment Increase

19

Section 2.03

Revolving Loans and Borrowings

21

Section 2.04

Requests for Revolving Borrowings

21

Section 2.05

Swingline Loans

22

Section 2.06

Letters of Credit

24

Section 2.07

Funding of Borrowings

28

Section 2.08

Interest Elections

28

Section 2.09

Termination and Reduction of Commitments

29

Section 2.10

Repayment of Loans; Evidence of Debt

30

Section 2.11

Prepayment of Loans

31

Section 2.12

Fees

31

Section 2.13

Interest

32

Section 2.14

Alternate Rate of Interest

33

Section 2.15

Increased Costs

34

Section 2.16

Break Funding Payments

35

Section 2.17

Taxes

35

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

37

Section 2.19

Mitigation Obligations; Replacement of Lenders.

38

Section 2.20

Extension of Maturity Date

39

ARTICLE III REPRESENTATIONS AND WARRANTIES

40

Section 3.01

Organization; Powers

40

Section 3.02

Authorization; Enforceability

40

Section 3.03

Governmental Approvals; No Conflicts

40

Section 3.04

Financial Condition; No Material Adverse Change

40

Section 3.05

Properties

41

Section 3.06

Litigation and Environmental Matters

41

Section 3.07

Compliance with Laws

41

Section 3.08

Investment Company Status

41

Section 3.09

Taxes

41

Section 3.10

ERISA

42

Section 3.11

Disclosure

42

ARTICLE IV CONDITIONS

42

Section 4.01

Effective Date

42

 

 

i

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Section 4.02

Each Credit Event

43

ARTICLE V AFFIRMATIVE COVENANTS

44

Section 5.01

Financial Statements and Other Information

44

Section 5.02

Notices of Material Events

45

Section 5.03

Existence; Conduct of Business

46

Section 5.04

Payment of Obligations

46

Section 5.05

Maintenance of Properties; Insurance

46

Section 5.06

Books and Records; Inspection Rights

46

Section 5.07

Compliance with Laws

46

Section 5.08

Use of Proceeds and Letters of Credit

46

Section 5.09

Operations

46

ARTICLE VI NEGATIVE COVENANTS

47

Section 6.01

Indebtedness

47

Section 6.02

Liens

47

Section 6.03

Fundamental Changes

48

Section 6.04

Financial Covenants

49

Section 6.05

Investments, Loans, Advances and Guarantees

49

Section 6.06

Swap Agreements

49

Section 6.07

Transactions with Affiliates

49

Section 6.08

Restrictive Agreements

50

ARTICLE VII EVENTS OF DEFAULT

50

ARTICLE VIII THE ADMINISTRATIVE AGENT

53

Section 8.01

Administrative Agent

53

Section 8.02

The Co-Arrangers, Joint Bookrunners, Syndication Agent and Co-

 

Documentation Agents

55

ARTICLE IX MISCELLANEOUS

55

Section 9.01

Notices

55

Section 9.02

Waivers; Amendments

56

Section 9.03

Expenses; Indemnity; Damage Waiver

56

Section 9.04

Successors and Assigns

58

Section 9.05

Survival

61

Section 9.06

Counterparts; Integration; Effectiveness

61

Section 9.07

Severability

62

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

62

SECTION 9.09

WAIVER OF JURY TRIAL

63

Section 9.10

Headings

63

Section 9.11

Confidentiality

63

Section 9.12

Interest Rate Limitation

64

Section 9.13

USA Patriot Act Notice

65

Section 9.14

Restatement

65

 

 

ii

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Schedules:

Schedule 1.01

Existing Letters of Credit

Schedule 2.01

Commitments

Schedule 2.13

Swingline Loan Rate Calculation

Schedule 3.06

Disclosed Matters

Schedule 6.02

Liens

Schedule 6.08

Existing Restrictive Agreements

 

Exhibits:

Exhibit A

Form of Assignment and Assumption

Exhibit B

Notice of Commitment Increase

Exhibit C

Form of Opinion of Borrower’s Counsel

Exhibit D

Form of Subsidiary Guaranty

Exhibit E

Form of Promissory Note

Exhibit F

Form of Maturity Date Extension Request

Exhibit G

Form of Joinder Agreement

 

 

iii

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT dated as of April 11,
2007, among PIONEER NATURAL RESOURCES COMPANY, a Delaware corporation, as the
Borrower, JPMORGAN CHASE BANK, N.A. as Administrative Agent, JPMorgan Chase
Bank, N.A., Wachovia Bank, National Association and Bank of America, N.A., as
Issuing Banks, JPMORGAN CHASE BANK, N.A., and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Swingline Lenders, the LENDERS party hereto, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Syndication Agent, BANK OF AMERICA, N.A., DEUTSCHE BANK
SECURITIES INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents, and J.P. MORGAN SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC, as
Co-Arrangers and Joint Bookrunners.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Amended and Restated 5-Year Revolving Credit Agreement,
as the same may be amended, modified, restated, or replaced from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

-1-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, or
with respect to the commitment fees payable hereunder, as the case may be, the
Applicable Margin per annum set forth below under the caption “Eurodollar
Spread” or “Commitment Fee Rate”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings

Commitment Fee Rate

Eurodollar Spread

Category 1
<Baa2/BBB

0.090 %

0.400 %

Category 2
Baa3/BBB-

0.110 %

0.550 %

Category 3
Ba1/BB+

0.125 %

0.750 %

Category 4

< Ba2/BB

0.150 %

0.875 %

 

On each day that the sum of the total Credit Exposures exceed 50% of the total
Commitments, the Eurodollar Spread shall be 0.050% higher in the case of
Category 1 and shall be 0.100% higher in the case of Category 2. Applicable
Margin for ABR Loans is zero percent (0%).

For purposes of the foregoing, if both Moody’s and S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such agencies shall be deemed
to have established a rating in Category 4. If the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall fall within
different Categories, the Applicable Margin shall be based on the higher of the
two ratings, unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Margin shall be determined by reference
to the Category next above that of the lower of the two ratings; provided,
however, that if only one of Moody’s or S&P shall have established a rating,
then the Applicable Margin shall be determined by reference to such available
rating. If the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the

 

-2-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating of such agency most recently in effect prior to such
change or cessation.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Pioneer Natural Resources Company, a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or Swingline Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.04.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Texas are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Certifying Officer” has the meaning set forth in Section 5.01(c).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder

 

-3-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



as in effect on the date hereof), of Equity Interests representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Banks (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“CI Lender” has the meaning set forth in Section 2.02(a).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Co-Arrangers” means both J.P. Morgan Securities Inc. and Wachovia Capital
Markets, LLC.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced
from time to time pursuant to Section 2.09, or (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $1,500,000,000.

“Commitment Increase” has the meaning set forth in Section 2.02(a).

“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).

“Consenting Lender” has the meaning assigned to such term in Section 2.20.

“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
total assets of the Borrower and its Subsidiaries, minus (a) all current
liabilities of the Borrower and its Subsidiaries (excluding current liabilities
included in the definition of Indebtedness and excluding current liabilities
attributable to commodities derivative contracts), (b) all goodwill of the
Borrower and its Subsidiaries and (c) current and long-term assets attributable
to commodities derivative contracts, all determined on a consolidated basis in
accordance with GAAP.

 

-4-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Consolidated Tangible Net Worth” means, at any date, (i) the Consolidated
shareholders’ equity of Borrower and its Restricted Subsidiaries (determined in
accordance with GAAP); less (ii) the amount of Consolidated intangible assets of
Borrower and its Restricted Subsidiaries, provided, that to the extent oil and
gas mineral leases are classified as intangible assets under GAAP, for purposes
of this definition, those assets will be treated as tangible assets; less (iii)
the other comprehensive income component of consolidated shareholders’ net
equity of Borrower and its Restricted Subsidiaries attributable to deferred
hedge gains, net of associated taxes; plus (iv) the aggregate amount of any
non-cash write downs under Statements of Financial Accounting Standards Nos. 19,
109, 142, and 144, (and any statements replacing, modifying or superceding such
statement), on a Consolidated basis, by Borrower and its Restricted Subsidiaries
after December 31, 2006, net of associated taxes; plus (v) the other
comprehensive income component of consolidated shareholders’ net equity of
Borrower and its Restricted Subsidiaries attributable to deferred hedge losses,
net of associated taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and
Swingline Exposure at such time.

“Declining Lender” has the meaning assigned to such term in Section 2.20.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, disclosed in any filing with
the Securities and Exchange Commission or as otherwise disclosed in writing from
time to time to Administrative Agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

-5-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Banks or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office

 

-6-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement whether upon execution or upon
assignment (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).

“Executive Officer” means any Financial Officer, executive vice president,
officer ranking above an executive vice president and any officer that is the
functional equivalent of the foregoing.

“Existing Credit Agreement” means that certain 5-Year Revolving Credit
Agreement, dated as of September 30, 2005, among the Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Wachovia Bank,
National Association and Bank of America, N.A. as Issuing Banks, Wachovia Bank,
National Association, as Syndication Agent, Bank of America, N.A., Deutsche Bank
Securities Inc. and Wells Fargo Bank, National Association, as Co-Documentation
Agents, and the lenders parties thereto.

“Existing Letters of Credit” means the Letters of Credit described on Schedule
1.01 that were issued by JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association or Bank of America, N.A. under the Existing Credit Agreement and
that shall be transferred to and deemed issued under this Agreement, as such
Letters of Credit may be renewed or amended from time to time.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.20.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer or principal accounting officer. The term “Financial Officer” without
reference to a Person shall mean a Financial Officer of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

-7-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Indebtedness under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Hybrid Equity Credit” means, on any date, with respect to any Hybrid Equity
Securities, the aggregate principal amount of such Hybrid Equity Securities that
is treated as equity by S&P and Moody’s based on the classifications for such
Hybrid Equity Securities issued by S&P and Moody’s; provided that if the
classifications for such Hybrid Equity Securities issued by S&P and Moody’s are
different, then the higher classification (i.e., the classification that
provides for the most equity) will apply to determine the amount of “Hybrid
Equity Credit” for such Hybrid Equity Securities.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of the Restricted Subsidiaries or a
financing vehicle of the Borrower or any of the Restricted Subsidiaries, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time

 

-8-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



they are issued, as possessing a minimum of “intermediate equity content” by S&P
and “Basket C equity credit” by Moody’s (or the equivalent classifications then
in effect by such agencies) and (ii) on such determination date such securities
are classified as possessing a minimum of “intermediate equity content” by S&P
or “Basket C equity credit” by Moody’s (or the equivalent classifications then
in effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of all obligations of the Borrower under this Agreement. As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed limited, however to the lesser of (1) the
amount of its liability or (2) the book value of such property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (i) the amount of deferred revenue attributed to any forward sale
of production for which such Person has received payment in advance other than
on ordinary trade terms, (j) all obligations of such Person in respect of
synthetic leases and (k) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

-9-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement; provided, that
if the Borrower does not have any such indebtedness, Index Debt shall be the
indebtedness under this Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the first day of each calendar month, unless such day shall not be a
Business Day, in which case the next succeeding Business Day.

“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months or, with the consent of the Administrative Agent, nine or twelve
months thereafter, as the Borrower may elect, and (b) with respect to any
Swingline Loan, the period commencing on the date of such Borrowing and ending
on the date specified in Section 2.10(a); provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Revolving Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Revolving Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment Grade Date” means the first date on which the Borrower’s Index Debt
rating is BBB- or better by S&P’s or Baa3 or better by Moody’s, unless one of
the two ratings is two or more categories lower than the other and the category
that is one above the lower rating is not BBB- or better or Baa3 or better.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include such Affiliate with respect to Letters of Credit
issued by such Affiliate. Bank of America, N.A. shall also be an Issuing Bank as
to Existing Letters of Credit. The Borrower may, with the consent of the
Administrative Agent and

 

-10-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



the relevant Lender, appoint such Lender hereunder as an Issuing Bank in
addition to JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association.

“Joinder Agreement” has the meaning set forth in Section 2.02(a).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” means this Agreement and the Subsidiary Guaranties.

 

-11-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Subsidiary Guarantors, if any, to perform their obligations, taken as a whole,
under this Agreement and the other Loan Documents or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents.

“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or (b) obligations in respect of one or more Swap Agreements, in
each case under clause (a) or (b) of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding $75,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the later of (a) April 11, 2012 and (b) if maturity is
extended pursuant to Section 2.20, such extended maturity date as determined
pursuant to Section 2.20 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).

“Maturity Date Extension Request” means a request by the Borrower, in the Form
of Exhibit F hereto or any other form approved by the Administrative Agent, for
the extension of the Maturity Date pursuant to Section 2.20.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Funds Amount” has the meaning set forth in Section 2.02(d).

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

“Obligors” means the Borrower and the Subsidiary Guarantors, each an “Obligor”.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in royalty trusts whether presently existing or hereafter
created; all Hydrocarbons in and under and which may be produced, saved,
processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and

 

-12-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



processing plants and all rents, issues, profits, proceeds, products, revenues
and other incomes from or attributable to the Hydrocarbon Interests; all
tenements, hereditaments, appurtenances and properties in any way appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, and all rights,
titles, interests and estates described or referred to above, including any and
all real property, now owned or hereafter acquired, used or held for use in
connection with the operating, working or development of any of such Hydrocarbon
Interests or property and including any and all surface leases, rights-of-way,
easements and servitudes together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing; all
oil, gas and mineral leasehold and fee interests, all overriding royalty
interests, mineral interests, royalty interests, net profits interests, net
revenue interests, oil payments, production payments, carried interests and any
and all other interests in Hydrocarbons; in each case whether now owned or
hereafter acquired directly or indirectly.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet delinquent or are being contested in compliance with
Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

-13-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

 

(g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);

 

(h) rights of a common owner of any interest in property held by Borrower or any
Restricted Subsidiary as a common owner;

 

(i) farmout, carried working interest, joint operating, unitization, royalty,
overriding royalty, sales, area of mutual interest, division order, joint
venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business,

 

(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;

 

(k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;

 

(l) Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;

 

(m) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;

 

(n) Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business; and

 

(o) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-14-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that adequate geological and engineering
data demonstrate with reasonable certainty to be recoverable in future years
from proved reservoirs under existing economic and operating conditions (i.e.,
prices and costs as of the date the estimate is made).

“PV” means the calculation of the net present value of projected future cash
flows from Proved Reserves based upon the most recently delivered Reserve Report
(using the arithmetical average of the discount rate and customary price deck of
JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association as of the
December 31 effective date of such Reserve Report and giving effect to the
Borrower’s hedging arrangements and long-term contracts). For purposes of
calculating the PV, a maximum of 35% of the PV value will be included from
Proved Reserves that are not proved developed producing reserves. If, during any
period between the December 31 effective dates of Reserve Reports, the aggregate
fair market value, in the reasonable opinion of the Borrower, of Oil and Gas
Properties disposed of or purchased by the Borrower and the Restricted
Subsidiaries shall exceed $100,000,000, then the PV for such period shall be
reduced or increased, as the case may be, from time to time, by an amount equal
to the value assigned such Oil and Gas Properties in the most recent calculation
of the PV for such period (or if no value was assigned, by an amount agreed to
by the Borrower, JPMorgan Chase Bank, N.A. and Wachovia Bank, National
Association). PV shall reflect the deferred revenue with respect to production
payments included in Total Debt, at a value that is equal to the amount of
deferred revenues so included in Total Debt.

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).

“Reduction Amount” has the meaning set forth in Section 2.02(d).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

-15-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Reserve Report” means a report prepared as of December 31 of each year by the
Borrower with respect to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries and audited at least as to 60% of the net present value
of all such Proved Reserves by Gaffney, Cline & Associates, Ryder Scott Company,
Netherland, Sewell & Associates, Inc. or another independent engineering firm
selected by the Borrower and reasonably acceptable to the Administrative Agent.

“Restricted Subsidiaries” means all Subsidiary Guarantors and, without
duplication, all Subsidiaries of the Borrower that are not Unrestricted
Subsidiaries.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means any Restricted Subsidiary that is required to
execute and deliver a Subsidiary Guaranty.

“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit D executed by a Restricted Subsidiary

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or

 

-16-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans. The amount of each
Swingline Commitment for each Swingline Lender is $75,000,000 and the total
Swingline Commitment is $150,000,000.

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and Wachovia Bank, National
Association.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Adjusted Debt” means as of any date of determination, all Indebtedness
(without duplication) of the Borrower and the Restricted Subsidiaries on a
consolidated basis (including any Indebtedness proposed to be incurred on such
date of determination and excluding all Indebtedness to be paid on such date of
determination with the proceeds thereof).

“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Restricted Subsidiaries.

“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Restricted Subsidiaries on a consolidated
basis (including any Indebtedness proposed to be incurred on such date of
determination and excluding (i) all Indebtedness to be paid on such date of
determination with the proceeds thereof, (ii) excluding any Indebtedness
described in clause (g) of the definition of Indebtedness herein and (iii)
excluding the aggregate amount of Hybrid Equity Credit for Hybrid Equity
Securities existing on such date of determination).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder and the guarantee by the Subsidiary
Guarantors of the obligations of the Borrower under this Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

-17-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by a Financial Officer of the Borrower in
the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary. A Financial Officer may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower and a Restricted Subsidiary but excluding any
Subsidiary Guarantor) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on any property of, the Borrower or any other Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated. A
Financial Officer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that (i) giving effect to such designation shall
not result in the occurrence and continuance of a Default and (ii) any
Indebtedness of such Subsidiary shall not be secured by Liens at the time of
such designation except for Liens permitted by Section 6.02. Any such
designation by a Financial Officer shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of a Financial Officer giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, iii) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, iv) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and

 

-18-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including but not limited to any
Statement of Financial Accounting Standards) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (1) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (2) the sum of the total Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02 Commitment Increase.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders but with the prior approval
of the Administrative Agent, to cause from time to time an increase in the
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that is not already a Lender
hereunder and that is reasonably satisfactory to the Administrative Agent or by
allowing one or more existing Lenders to increase their respective Commitments
(each a “CI Lender”); provided, however that (3) no Event of Default shall have
occurred which is continuing, (4) no such Commitment Increase shall cause the
Commitments under this Agreement to exceed $2,000,000,000, (5) no Lender’s
Commitment shall be increased without such Lender’s prior written consent, (iv)
if, on the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans, and (v) each CI Lender shall execute
a joinder agreement in the form of Exhibit G attached hereto (a “Joinder
Agreement”).

(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit B attached hereto and shall be approved by the Administrative
Agent, such consent to not be unreasonably

 

-19-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



withheld. Each such Notice of Commitment Increase shall specify (6) the proposed
effective date of such Commitment Increase, which date shall be no earlier than
five (5) Business Days after receipt by the Administrative Agent of such Notice
of Commitment Increase, (7) the amount of the requested Commitment Increase
(provided that after giving effect to such requested Commitment Increase, the
aggregate amount of the Commitments does not exceed the amount set forth in
subsection 1.(ii) above), (8) the identity of each CI Lender, and (9) the amount
of the respective Commitments of the then existing Lenders and the CI Lenders
from and after the Commitment Increase Effective Date (as defined below). The
Administrative Agent shall review each Notice of Commitment Increase and shall
notify the Borrower whether or not the Administrative Agent consents to the
proposed Commitment Increase. If the Administrative Agent consents to such
Commitment Increase (such consent not to be unreasonably withheld), the
Administrative Agent shall execute a counterpart of the Notice of Commitment
Increase and such Commitment Increase shall be effective on the proposed
effective date set forth in the Notice of Commitment Increase (if the
Administrative Agent consented to such Commitment Increase prior to such
proposed date) or on another date agreed to by the Administrative Agent and the
Borrower (such date referred to as the “Commitment Increase Effective Date”).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (10) each CI Lender shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (11) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.11, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (12) the Borrower shall be responsible to pay to
each Lender any breakage fees or costs in connection with the reallocation of
any outstanding Loans.

(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (13) “New Funds Amount” means the amount
equal to the product of a CI Lender’s increased Commitment or a CI Lender’s new
Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to the Commitment Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (14) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (15) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).

 

-20-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (16) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (17) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (18) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.

Section 2.03 Revolving Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option (but subject to Section 2.19) may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen (15) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.04 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone vi) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing and vii) in the case of an ABR Borrowing, not later

 

-21-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



than 12:00 noon, New York City time, on the same Business Day of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 12:00 noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lenders
agree to make Swingline Loans in dollars to the Borrower from time to time
during the Availability Period ratably in accordance with its respective
Swingline Commitment, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding for the Swingline Lender $75,000,000 or for both
Swingline Lenders $150,000,000 or (ii) the total Credit Exposures exceeding the
total Commitments; provided that the Swingline Lenders shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. The failure of any
Swingline Lender to make any Swingline Loan required to be made by it shall not
relieve any other Swingline Lender of its obligations hereunder; provided that
the Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Loans as required. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that a Swingline
Loan may be in an aggregate amount that is equal to the

 

-22-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



entire available balance of the total Swingline Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(c).

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise each Swingline Lender of any such notice received
from the Borrower. Each Swingline Lender shall make its pro rata share of each
Swingline Loan available to the Administrative Agent who will in turn make such
amount received available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Administrative Agent (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lenders may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of each Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this Section 2.05(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this Section
2.05(c) by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lenders the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.05(c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lenders. Any amounts received by a Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this Section 2.05(c) and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this Section
2.05(c) shall not relieve the Borrower of any default in the payment thereof.

 

-23-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

Section 2.06

Letters of Credit.

(a) General. The Borrower, the Administrative Agent, Bank of America, N.A., as
the Issuing Bank, and Lenders hereby agree that all Existing Letters of Credit
shall be deemed to be issued under this Agreement as of the Effective Date and
shall constitute Letters of Credit hereunder for all purposes (except that the
Issuing Bank's standard issuance fee shall not be payable on such deemed
issuance). Except as provided in Section 2.06(i), Bank of America, N.A. shall
only serve as Issuing Bank for the Existing Letters of Credit, and JPMorgan
Chase Bank, N.A. and Wachovia Bank, National Association shall serve as Issuing
Bank for all other Letters of Credit. Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of standby Letters of
Credit, in dollars and in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Condition. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that no provision
in such application shall be deemed effective to the extent such provision
contains, provides for, or requires, representations, warranties, covenants,
security interests, Liens, indemnities, reimbursements of costs or expenses,
events of defaults, remedies, or standards of care or to the extent such
provision conflicts or is inconsistent with this Agreement. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total Credit Exposures shall not exceed
the total Commitments and (ii) the LC Exposure of such Issuing Bank shall not
exceed in the aggregate $250,000,000 at any time.

 

-24-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (1) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (2) the date that is five
Business Days prior to the Maturity Date; provided that no Letter of Credit may
expire after the date that is five Business Days prior to an Existing Maturity
Date in respect of any Declining Lenders under Section 2.20 if, after giving
effect to such Letter of Credit, the aggregate Commitments of the Consenting
Lenders (including any replacement Lenders) for the period following such
Existing Maturity Date would be less than the LC Exposure following such
Existing Maturity Date.

(d) Participation. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Banks hereby grant
to each Lender, and each Lender hereby acquires from the Issuing Banks, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Banks, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Banks and not reimbursed by the Borrower on the
date due as provided in paragraph (e) below, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (3) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (4) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $5,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.04 that such payment be financed with an ABR Revolving Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made

 

-25-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as its interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (5) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (6) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or (7) any other event or circumstance whatsoever
(other than failure to comply with the terms of such Letter of Credit), whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse the
Issuing Banks from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Banks’ failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Banks (as finally determined by a court of competent jurisdiction), the
Issuing Banks shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Banks may, in their sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Banks shall, promptly following receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of

 

-26-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Credit. The Issuing Banks shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Banks have made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Banks and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) above, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of the Issuing Banks. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (8) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (9) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If the Loans have become immediately due and payable
pursuant to Article VII, on the Business Day following the Business Day that the
Borrower receives notice from the Administrative Agent (at the direction of
Required Lenders) or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest on LC Disbursements comprising
such LC Exposure. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account (which
shall be invested in obligations of, obligations guaranteed by, or obligations
backed by the full faith and credit of, the United States of America,
certificates of deposit of Administrative Agent or commercial paper having the
highest rating from S&P or Moody’s, in each case maturing in less than 180
days). Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of

 

-27-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse an Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 pm, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (10) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (11) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the

 

-28-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (12) no outstanding Revolving Borrowing may be converted
to or continued as a Eurodollar Borrowing and (13) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

 

-29-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (14) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (15) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Credit Exposures would exceed the
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or, in connection with the termination of the Commitments, such later date as
may be agreed to by the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective Applicable
Percentage.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay, (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) with respect to
Swingline Loans made to it, to the Administrative Agent for the account of each
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the Swingline Due Date. “Swingline Due Date”
means for each Swingline Loan, the next Business Day from the date the Swingline
Loan has been disbursed. On each date that a Revolving Borrowing is made, the
Borrower shall repay the amount of any outstanding Swingline Loans that exceeds
$20,000,000.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(16) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (17) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (18) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

-30-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans.

(a) Subject to any breakage funding costs payable pursuant to Section 2.16, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000, or if such amount is lesser, the outstanding amount of the
Borrowing, and made subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (19) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment, (20) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Margin for
commitment fees on the daily amount of the unused Commitment of such Lender
without giving effect to such

 

-31-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Lender’s Swingline Exposures during the period from and including the date
hereof to but excluding the date on which such Commitment terminates. Accrued
Commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (21) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (22) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate. All participation
fees and fronting fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin, but not to exceed the Highest Lawful Rate.

(b) The Loans comprising each Eurodollar Revolving Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but not to exceed the Highest Lawful Rate.

(c) When the Borrower requests a Swingline Loan, such Loan shall bear interest
from the date it is disbursed at a rate to be established as provided on
Schedule 2.13.

 

-32-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (23) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (24) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph 1. of this Section, but not to
exceed the Highest Lawful Rate.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (25) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (26) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (27) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing (including any Swingline Loan):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or in the case
of a Swingline Loan, the Swingline Lenders) that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Swingline Lender) of making or
maintaining their Loans (or its Swingline Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (28) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (29) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (30) any request
by the Borrower for a

 

-33-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Swingline Loan shall be ineffective; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowing, then the other Type of
Borrowing shall be permitted.

 

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Banks ; or

(ii) impose on any Lender or the Issuing Banks or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; (excluding, in each
case, Taxes, as to which Section 2.17 shall govern) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or the Issuing Banks of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Banks hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
the Issuing Banks , as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Banks , as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower. The Borrower shall
pay to the Administrative Agent for the account of such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

-34-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of viii) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), ix)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, x) the failure to borrow, convert, continue or prepay
any Eurodollar Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(b)
and is revoked in accordance therewith), or xi) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (1) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (2) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section in reasonable detail shall be delivered to the
Borrower. The Borrower shall pay to the Administrative Agent for the account of
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereto.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(3) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, or Issuing Banks (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (4) the Borrower shall make such deductions and (5)
the Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

-35-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender, and the
Issuing Banks within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender, or the Issuing Banks , as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability in reasonable detail shall be delivered to the Borrower by
a Lender or the Issuing Banks , or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Banks.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) Upon the Borrower’s written request, the Administrative Agent and each
Lender shall use reasonable efforts to make any filings necessary to obtain any
refund, deduction or credit of any Taxes or Other Taxes as to which the Borrower
has indemnified it or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.17. If the Administrative Agent or a Lender
receives any material refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person or to

 

-36-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



attempt to take any position to obtain a refund, deduction, or credit, which
attempt would be inconsistent with any reporting position otherwise taken by the
Administrative Agent or such Lender on its applicable tax returns.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Banks or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(6) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (7) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (8) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of

 

-37-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



such recovery, without interest, and (9) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks , as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks , as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Banks with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (10) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (11) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund

 

-38-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (12) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank) which consent shall not unreasonably be withheld,
(13) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (14) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 2.20 Extension of Maturity Date. The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year. Each
Lender shall, by notice to the Borrower and the Administrative Agent given not
later than the 20th day after the date of the Agent’s receipt of the Borrower’s
Maturity Date Extension Request, advise the Borrower whether or not it agrees to
the requested extension (each Lender agreeing to a requested extension being
called a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to a Maturity Date Extension
Request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the first anniversary of the Maturity Date theretofore in effect. The
decision to agree or withhold agreement to any Maturity Date Extension Request
shall be at the sole discretion of each Lender. The Commitment of any Declining
Lender shall terminate on the Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date, the Borrower shall also make such other prepayments of its Loans pursuant
to Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the total Credit Exposures shall not
exceed the total Commitments. Notwithstanding the foregoing provisions of this
paragraph, the Borrower shall have the right, pursuant to Section 9.04, at any
time prior to the Existing Maturity Date, to replace a Declining Lender with a
Lender or other financial institution that will agree to a Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender.

 

-39-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Notwithstanding the foregoing, no extension of the Maturity Date pursuant to
this paragraph shall become effective unless (i) the Administrative Agent shall
have received documents consistent with those delivered with respect to the
Borrower under Section 4.01(b) through Section 4.01(d), giving effect to such
extension and (ii) on the anniversary of the Effective Date that immediately
follows the date on which the Borrower delivers the applicable Maturity Date
Extension Request, (A) the conditions set forth in Section 4.02 shall be
satisfied, (B) there has been no change since December 31, 2006 that has
resulted in a Material Adverse Effect that is continuing and (C) the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the President, a Vice President or a Financial Officer of
the Borrower.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02 Authorization; Enforceability. The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor,
which is a party thereto, and constitute a legal, valid and binding obligation
of such Obligor, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Restricted Subsidiaries or (b) except as to matters that could not
reasonably be expected to result in a Material Adverse Effect, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended

 

-40-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



December 31, 2006, reported on by Ernst & Young LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) Since December 31, 2006, through and including the Effective Date, there has
been no change which could reasonably be expected to have a Material Adverse
Effect.

Section 3.05 Properties. Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for any failure, defect or other
matter that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or, as of the
Effective Date, that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (15) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (16) has become subject to any Environmental Liability, (17)
has received notice of any claim with respect to any Environmental Liability or
(18) knows of any basis for any Environmental Liability.

Section 3.07 Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except xii) Taxes for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves
including, Taxes that are being contested in good faith by appropriate
proceedings or xiii) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

-41-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any ERISA Affiliate has xiv) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, xv) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or xvi) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.

Section 3.11 Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (1) a counterpart of this Agreement signed on behalf of such
party or (2) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of any general counsel, associate general counsel or corporate secretary
of the Borrower or a wholly owned subsidiary of the Borrower acting as counsel
for the Borrower, and of Thompson & Knight, LLP, outside counsel for the
Borrower, covering those matters described on Exhibit C. The Borrower hereby
requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

-42-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent, Lenders and Co-Arrangers shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(f) All amounts outstanding under the Existing Credit Agreement shall have been
paid in full.

(g) The Company shall duly complete and execute promissory notes for each Lender
that has made such request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on April 11, 2007 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) If an Investment Grade Date has not occurred, there has been no change since
December 31, 2006 that has resulted in a Material Adverse Effect which is
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
and, prior to the occurrence of an Investment Grade Date, paragraph (c) of this
Section. After the occurrence of an Investment Grade Date, paragraph (c) of this
Section will be deleted permanently.

 

-43-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year prepared on a basis consistent with that used on Form
10-Q as required by the Securities and Exchange Commission, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) or (b) of this Section 5.01, a copy of the certification signed
by the principal executive officer and the principal financial officer of the
Borrower (each, a “Certifying Officer”) as required by Rule 13A-14 under the
Securities Exchange Act of 1934 and a copy of the internal controls disclosure
statement by such Certifying Officers as required by Rule 13A-15 under the
Securities Exchange Act of 1934 and Final Rules Release No. 33-8238 of the
United States Securities and Exchange Commission, each as included in the
Borrower’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q, for the
applicable fiscal period;

(d) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (3) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (4) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.04 (a) and prior to the
occurrence of an Investment Grade Date, (b);

 

-44-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(f) prior to the occurrence of an Investment Grade Date, by April 30 of each
year, the Borrower shall furnish to the Administrative Agent and to each Lender
a Reserve Report, which Reserve Report shall be dated as of the immediately
preceding December 31 and shall set forth the Proved Reserves attributable to
all or substantially all of the Oil and Gas Properties then owned by the
Borrower and its Restricted Subsidiaries and the PV attributable thereto as
contemplated in the definition of Reserve Report; After the occurrence of an
Investment Grade Date, this Section 5.01(f) will be deleted permanently;

(g) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(i) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, written notice of any changes in the Borrower’s
hedging arrangements since the date of the last such notice.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect if adversely determined;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

-45-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except for any failure to maintain, preserve or
qualify that could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit (i) any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or (ii) a termination of
such existence, good standing, rights licenses, permits, privileges and
franchises of any Restricted Subsidiary if Borrower determines in good faith
that such termination is in the best interest of Borrower and could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where xvii) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and xviii) the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, xix) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except for any failure that could
reasonably be expected to result in a Material Adverse Effect and xx) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to repay outstanding bank debt and for general corporate purposes.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.09 Operations. Borrower will cause the primary business of the
Borrower and its Restricted Subsidiaries, taken as a whole, to be the
exploration, production and

 

-46-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



development of oil, natural gas and other liquid and gaseous Hydrocarbons and
the gathering, processing, transmission and marketing of Hydrocarbons and
activities related or ancillary thereto.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness (a) The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist (collectively
“incur”) any Indebtedness if the Borrower would be in breach of any covenant set
forth in Section 6.04 as a result of such incurrence.

(b) The Borrower will not permit any Restricted Subsidiary to incur Indebtedness
(including for this purpose, the amount of such Indebtedness of the Borrower
that is Guaranteed by such Restricted Subsidiaries) except for (i) Indebtedness
of a Restricted Subsidiary in respect of letters of credit issued for the
account of such Restricted Subsidiary that does not secure Indebtedness or
obligations of the Borrower or an Unrestricted Subsidiary, (ii) Indebtedness
owed by such Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary; (iii) Indebtedness of a Person that becomes, by acquisition or
merger, a Restricted Subsidiary which Indebtedness existed prior to the time of
such acquisition or merger and was not incurred or created in contemplation of
such acquisition or merger; (iv) Indebtedness of any Restricted Subsidiary in
respect of production payments, forward sales and similar arrangements and other
secured Indebtedness referred to in Section 6.02(g); and (v) other Indebtedness
outstanding at such time for all Restricted Subsidiaries (but without
duplication) in an aggregate amount not exceeding $250,000,000.

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary;

 

-47-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii)  such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary, and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Restricted Subsidiary of fixed or capital
assets; provided that (i) such Liens secure Indebtedness permitted by Section
6.01 and all Indebtedness secured by Liens permitted by this clause does not
exceed $250,000,000 in the aggregate outstanding at any time, (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such development, construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, developing, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any property or assets of the
Borrower or any Restricted Subsidiary other than such fixed or capital assets so
acquired, developed, constructed or improved and other fixed or capital assets
that are developed or improved thereby or otherwise reasonably related thereto
(in the good faith determination of the Borrower) and working capital assets
related thereto (including but not limited to revenue from, and insurance,
condemnation, sale and other proceeds of, any such fixed or capital assets); and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.

(e) Liens securing obligations owing under this Agreement;

(f) Liens on deposits pursuant to any Swap Agreement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business,
not to exceed $100,000,000 in the aggregate amount outstanding at any time; and

(g) production payments, forward sales and similar arrangements and other
secured Indebtedness; provided that the amount of Indebtedness attributable
thereto does not exceed fifteen percent (15%) of Consolidated Net Tangible
Assets determined as of the time each such production payment, forward sale or
similar arrangement or other secured Indebtedness is entered into and determined
based upon the financial statements then most recently delivered pursuant to
Section 5.01(a) and (b), and without reduction to Consolidated Net Tangible
Assets on account of any such production payment, forward sale or similar
arrangement or other secured Indebtedness.

Section 6.03 Fundamental Changes.

(a) The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower.

 

-48-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(b) The Borrower will not sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of the Subsidiary Guarantors
(in each case, whether now owned or hereafter acquired) other than to another
Subsidiary Guarantor.

Section 6.04 Financial Covenants.

(a) The Borrower shall not permit, at any time, the ratio of Total Debt to Total
Cap to be greater than 0.60 to 1.0.

(b) The Borrower will not permit, on any day during the period, if any, prior to
the occurrence of an Investment Grade Date (each day in such period called a
“determination day”), the ratio of PV to Total Debt on such determination day to
be less than 1.75 to 1.0. After the occurrence of an Investment Grade Date, this
Section 6.04(b) will be deleted permanently.

Section 6.05 Investments, Loans, Advances and Guarantees. (a) The Borrower will
not, and will not permit any of its Restricted Subsidiaries to make any loans or
advances to, Guarantee any obligations of, or make any investment or any other
interest in, any Unrestricted Subsidiaries except that the Borrower or any
Restricted Subsidiaries may make loans or advances to, or investments or other
interests in Unrestricted Subsidiaries if at the time of the making of such
loan, advance, investment or other interest the aggregate book value of assets
(plus the aggregate amount of any non-cash write downs therein under Statements
of Financial Accounting Standard Nos. 19, 109, 142 and 144 (and any statements
replacing, modifying or superceding any such Statement) after December 31, 2006,
net of associate taxes) of the Borrower and its Restricted Subsidiaries on a
consolidated basis (excluding investments in Unrestricted Subsidiaries) exceeds
$2,750,000,000.

(b) Except as permitted under Section 6.01(b)(v), no Restricted Subsidiary shall
Guarantee Indebtedness of the Borrower unless it shall have previously or
concurrently therewith Guaranteed the obligations under the Loan Documents on at
least an equal and ratable basis with such Indebtedness of the Borrower, by
execution and delivery of a Subsidiary Guaranty to the Administrative Agent
together with the items in Section 4.01(b) and (c) as to such Subsidiary
Guarantor and the Subsidiary Guaranty.

Section 6.06 Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or projected exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries), (b)
Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Restricted Subsidiary and (c) other Swap
Agreements permitted under the risk management policies approved by the
Borrower's Board of Directors from time to time and not subjecting the Borrower
and its Restricted Subsidiaries to material speculative risks.

Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or

 

-49-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions on fair and reasonable terms, and (b) transactions between or among
the Borrower and its wholly-owned Restricted Subsidiaries not involving any
other Affiliate.

Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder and (iv) the foregoing shall not
apply to customary restrictions or conditions existing in any agreement relating
to Indebtedness of a Person that becomes, by acquisition or merger, a Subsidiary
of the Borrower or on acquired assets in effect at the time such Person becomes
a Subsidiary of the Borrower or such assets are acquired, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower and such restrictions or conditions will not
materially impair the ability of the Borrower to pay its Indebtedness and other
obligations hereunder.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in or in connection with this Agreement,
any Subsidiary Guaranty or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
Subsidiary Guaranty or any amendment or modification hereof or thereof or any
waiver hereof or thereof, shall prove to have been incorrect in any material
respect when made or deemed made and either (1) an Executive Officer of Borrower
had actual knowledge that such

 

-50-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



representation or warranty was false or incorrect in a material respect when
made or (2) if no Executive Officer had such knowledge, such representation or
warranty shall continue to be false or incorrect in any material respect thirty
(30) Business Days after the earlier of an Executive Officer of Borrower
obtaining actual knowledge thereof or written notice thereof shall have been
sent to Borrower by Administrative Agent or by any Lender;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness (other than in
respect of any Swap Agreement), when and as the same shall become due and
payable and such failure continues beyond any applicable period of grace
provided therefor or any event or condition occurs that results in any Material
Indebtedness (including in respect of any Swap Agreement) becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness (other than in respect of any Swap Agreement) or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, and such event or condition continues
beyond any applicable period of grace provided therefor, provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such Indebtedness is paid when due;

(g) any event or condition occurs of the type customarily included as an event
of default under International Swap Dealers Association master agreements (with
respect to which the Borrower or any Restricted Subsidiary is the defaulting
party) that enables or permits the holder or holders of any Material
Indebtedness under a Swap Agreement to declare an early termination date or
otherwise cause such Material Indebtedness to become due prior to its scheduled
maturity and such event or condition continues beyond any applicable period of
grace provided therefor, except where such event or condition is being contested
in good faith;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (1) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (2) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

-51-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(i) the Borrower or any Restricted Subsidiary shall (3) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (4) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (5) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (6) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (7) make a
general assignment for the benefit of creditors or (8) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material domestic assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (9) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (10)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to an Obligor described in clause (h) or a. of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

-52-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Administrative Agent. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
xxi) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
xxii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and xxiii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (1)
any statement, warranty or representation made in or in connection with this
Agreement, (2) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (3) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (4) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (5) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-53-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks , appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-54-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Section 8.02 The Co-Arrangers, Joint Bookrunners, Syndication Agent and
Co-Documentation Agents. The Co-Arrangers, Joint Bookrunners, Syndication Agent
and Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders (or
Issuing Bank, if applicable) hereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(a) if to the Borrower, to 5205 North O’Connor Boulevard, Suite 200, Irving,
Texas, 75039, Attention of Richard P. Dealy (Facsimile No. (972) 969-3572);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas, 77002,
Attention of Ms. Janene English (Facsimile No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 600 Travis Street, 20th Floor, Houston, Texas 77002,
Attention of Mr. Peter Licalzi (Facsimile No. (713) 216-4117);

(c) if to the Issuing Banks, to JPMorgan Chase Bank, N.A. at the address set
forth in paragraph (b) above, to each of Wachovia Bank, National Association and
Bank of America, N.A. at its address (or telecopy number) set forth below

Wachovia Bank, National Association

301 South College Street

6th Floor - NC0760

Charlotte, North Carolina 28288

Attn: Anita Black, Wachovia Securities

Telephone: (704) 715-1469

Fax: (704) 374-4793

 

anitap.black@wachovia.com

 

Bank of America, N.A.

Trade Finance Service Center

333 S. Beaudry Avenue

Mail Code: CA9-703-19-23

Los Angeles, California 90017-1466

Attn: Thelma Chan

Telephone: (213) 345-0084

Fax: (213) 345-6684

 

-55-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



(d) if to the Swingline Lenders, to JPMorgan Chase Bank, N.A. at the address set
forth in paragraph (b) above, to Wachovia Bank, National Association at its
address (or telecopy number) set forth in its Administrative Questionnaire.

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(f) Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto, or, in the case
of any Lender, to the Administrative Agent and the Borrower. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Banks or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Banks may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement, any provision hereof, nor any provisions of the
Subsidiary Guaranties may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (6) increase or extend
the Commitment of any Lender without the written consent of such Lender, (7)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (8) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the

 

-56-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (9) change Section 2.09 or Section 2.18(b) or
xxiv) in a manner that would alter the pro rata treatment of Lenders or pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (1) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Banks or the Swingline Lenders hereunder without the prior written
consent of the Administrative Agent, the Issuing Banks or the Swingline Lenders,
as the case may be.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (2) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Co-Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the Subsidiary
Guaranties or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (3) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (4) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Banks
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Banks or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the Subsidiary Guaranties, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. Attorneys’ fees reimbursed by Borrower in connection with the matters
under clause (iii) above shall be for a single law firm per country (unless
conflicts (including conflicts between the Administrative Agent, the
Co-Arrangers and the other Lenders as determined in the reasonable discretion of
the Required Lenders) otherwise prohibit the engagement of a single law firm)
plus a single local counsel in each jurisdiction where local counsel is
reasonably required.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Banks ,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (5) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (6) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Banks to honor or demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not

 

-57-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



strictly comply with the terms of such Letter of Credit), (7) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (8)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, WILFUL MISCONDUCT OF SUCH
INDEMNITEE OR BREACH OF CONTRACTUAL UNDERAKING OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lenders in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this

 

-58-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent and each Issuing Bank, provided that no consent of
the Administrative Agent or any Issuing Bank shall be required for an assignment
of any Revolving Commitment to an assignee that is a Lender with a Revolving
Commitment immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.17(e).

 

-59-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, Bank of America, N.A.,
as Issuing Bank, and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this

 

-60-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Banks or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

-61-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY

 

-62-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 9.1 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 9.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HEREBY (9) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; (10) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(11) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (12) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.09.

Section 9.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants and
legal counsel (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and

 

-63-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any self-regulatory body claiming to have
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process or authority, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to its advisors (other than its
accountants and legal counsel), (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to a nationally
recognized rating agency that requires access to information regarding the
Borrower, the Loans and Loan Documents in connection with ratings issued with
respect to an Approved Fund, (g) with the consent of the Borrower or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Banks or any Lender on a nonconfidential basis
prior to disclosure by the Borrower.

Section 9.12 Interest Rate Limitation.

It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America and the State of Texas or
any other jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in the Agreement or the Subsidiary
Guaranties, it is agreed as follows: (13) the aggregate of all consideration
which constitutes interest under law applicable to any Lender that is contracted
for, taken, reserved, charged or received by such Lender under the Agreement or
the Subsidiary Guaranties shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (14) in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread

 

-64-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



throughout the stated term of the Loans until payment in full so that the rate
or amount of interest on account of any Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (1) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 9.12 and (2) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 9.12. To the
extent that Chapter 303 of the Texas Finance Code is relevant for the purpose of
determining the Highest Lawful Rate applicable to a Lender, such Lender elects
to determine the applicable rate ceiling under such Chapter by the weekly
ceiling from time to time in effect. Chapter 346 of the Texas Finance Code does
not apply to the Borrower’s obligations hereunder.

Section 9.13 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 9.14 Restatement. This Agreement amends, restates and supercedes the
Existing Credit Agreement.

 

[SIGNATURE PAGES BEGIN NEXT PAGE]

 

-65-

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower:

 

PIONEER NATURAL RESOURCES COMPANY

 

 

 

 

 

 

 

By:

/s/ Richard P. Dealy

 

Name:

Richard P. Dealy

 

Title:

Executive Vice President and Chief Financial

Officer

 

 

 

 

 

                



Signature Page 1

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

Administrative Agent & Lender:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Robert Traband

 

Name:

Robert Traband

 

Title:

Executive Director

 

 

 

 

 

Signature Page 2

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Co-Arranger:

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Lisa Kopff

 

Name:

Lisa Kopff

 

Title:

Vice President

 

 

 

 

 

Signature Page 3

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Co-Arranger:

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Becker

 

Name:

Christopher Becker

 

Title:

Associate

 

 

 

 

 

 

Signature Page 4

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Syndication Agent & Lender:

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Christopher Becker

 

Name:

Christopher Becker

 

Title:

Associate

 

 

 

 

 

Signature Page 5

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Documentation Agent & Lender:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Senior Vice President

 

 

 

 

 

Signature Page 6

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Documentation Agent:

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K.Chu

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rainer Meier

 

Name:

Rainier Meier

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Lender:

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K.Chu

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rainer Meier

 

Name:

Rainier Meier

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page 7

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Documentation Agent & Lender:

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Charles D. Kirkham

 

Name:

Charles D. Kirkham

 

Title:

Senior Vice President

 

 

 

 

 

Signature Page 8

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Julie

 

Name:

David B. Julie

 

Title:

Associate Director

 

 

 

 

 

 

 

 

Signature Page 9

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ Kelton Glasscock

 

Name:

Kelton Glasscock

 

Title:

Vice President & Manager

 

 

 

 

 

Signature Page 10

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Director

 

 

 

 

 

Signature Page 11

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom Byargeon

 

Name:

Tom Byargeon

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Signature Page 12

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Ashish Sethi

 

Name:

Ashish Sethi

 

Title:

Attorney-in-Fact

 

 

 

 

 

Signature Page 13

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

 

 

 

By:

/s/ David Slye

 

Name:

David Slye

 

Title:

Vice President

 

 

 

 

 

Signature Page 14

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

DNB NOR BANK ASA

 

 

 

 

 

 

 

By:

/s/ Philip F.Kurpiewski

 

Name:

Philip F. Kurpiewski

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Giacomo Landi

 

Name:

Giacomo Landi

 

Title:

First Vice President

 

 

 

 

 

 

 

 

Signature Page 15

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

BNP PARIBAS

 

 

 

 

 

 

 

By:

/s/ David Dodd

 

Name:

David Dodd

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Director

 

 

 

 

 

 

 

 

Signature Page 16

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Senior Vice President

 

 

 

 

 

 

Signature Page 17

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

SCOTIABANC INC.

 

 

 

 

 

 

 

By:

/s/ William E. Zarrett

 

Name:

William E. Zarrett

 

Title:

Managing Director

 

 

 

 

 

Signature Page 18

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Douglas Bernegger

 

Name:

Douglas Bernegger

 

Title:

Director

 

 

 

 

 

Signature Page 19

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

FORTIS CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Michele Jones

 

Name:

Michele Jones

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deirdre Sanborn

 

Name:

Deirdre Sanborn

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

Signature Page 20

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

Signature Page 21

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

SOCIETE GENERALE

 

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Director

 

 

 

 

 

Signature Page 22

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

Toronto Dominion (Texas) LLC

 

 

 

 

 

 

 

By:

/s/ Ian Murray

 

Name:

Ian Murray

 

Title:

Authorized Signatory

 

 

 

 

 

 

Signature Page 23

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Mark E. Thompson

 

Name:

Mark E. Thompson

 

Title:

Vice President

 

 

 

 

 

Signature Page 24

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

By:

/s/ Whitney Randolph

 

Name:

Whitney Randolph

 

Title:

Investment Banking Officer

 

 

 

 

 



Signature Page 25

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

Lender:

 

CREDIT SUISSE, Cayman Islands Branch

 

 

 

 

 

 

 

By:

/s/ James Moran

 

Name:

James Moran

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Associate

 

 

 

 

 

 

 

 

Signature Page 26

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------





Lender:

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ William E. Zarrett

 

Name:

William E. Zarrett

 

Title:

Managing Director

 

 

 

 

 

 

Signature Page 27

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

1.

Issuing Bank:

Bank of America, N.A.

 

Beneficiary:

Acstar Insurance Company

 

Amount:

$150,000

 

Date of Issue:

9/15/1994

 

Expiration:

9/15/2007

 

2.

Issuing Bank:

Wachovia Bank, National Association

 

Beneficiary:

The Bank of Nova Scotia Trust

 

Amount:

$15,262,000

 

Date of Issue:

8/16/2006

 

Expiration:

8/16/2007

 

3.

Issuing Bank:

Wachovia Bank, National Association

 

Beneficiary:

The Bank of Nova Scotia Trust

 

Amount:

$18,982,000

 

Date of Issue:

8/16/2006

 

Expiration:

8/16/2007

 

4.

Issuing Bank:

JPMorgan Chase Bank, N.A.

 

Beneficiary:

Liberty Mutual Insurance Company

 

Amount:

$541,277

 

Date of Issue:

12/04/2006

 

Expiration:

12/02/2007

 

5.

Issuing Bank:

JPMorgan Chase Bank, N.A.

 

Beneficiary:

Royalty Acquisition Company, LLC

 

Amount:

$20,000,000

 

Date of Issue:

12/08/2005

 

Expiration:

12/15/2007

 

6.

Issuing Bank:

JPMorgan Chase Bank, N.A.

 

Beneficiary:

Royalty Acquisition Company, LLC

 

Amount:

$25,000,000

 

Date of Issue:

12/08/2005

 

Expiration:

12/15/2007

 

7.

Issuing Bank:

JPMorgan Chase Bank, N.A.

 

Beneficiary:

Pioneer Natural Resources Nigeria (320) Limited

 

Amount:

$35,000,000

 

Date of Issue:

5/17/2004

 

Expiration:

5/30/2007

 

 

 

Schedule 1.01

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



8.

Issuing Bank:

JPMorgan Chase Bank, N.A.

 

Beneficiary:

Devon Exploration and Production Nigeria Limited

 

Amount:

$35,469,000

 

Date of Issue:

3/14/2006

 

Expiration:

9/30/2010

 

 

 

 

Schedule 1.01

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMITMENTS

 

Lender

 

Amount of Commitment

 

Percentage of Total Commitments(

JPMorgan Chase Bank, N.A.

 

$117,000,000.00

 

7.80%

Wachovia Bank, National Association

 

$117,000,000.00

 

7.80%

Bank of America, N.A.

 

$117,000,000.00

 

7.80%

Deutsche Bank AG New York Branch

 

$117,000,000.00

 

7.80%

Wells Fargo Bank, National Association

 

$117,000,000.00

 

7.80%

UBS Loan Finance LLC

 

$80,000,000.00

 

5.33%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$65,000,000.00

 

4.33%

BMO Capital Markets Financing, Inc.

 

$65,000,000.00

 

4.33%

Calyon New York Branch

 

$65,000,000.00

 

4.33%

Citibank, N.A.

 

$65,000,000.00

 

4.33%

The Royal Bank of Scotland plc

 

$65,000,000.00

 

4.33%

DnB NOR Bank ASA

 

$50,000,000.00

 

3.33%

BNP Paribas

 

$50,000,000.00

 

3.33%

Mizuho Corporate Bank, Ltd.

 

$50,000,000.00

 

3.33%

_________________________

(Percentages are rounded to nearest one-hundredth

 

 

Schedule 2.01

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

Scotiabanc Inc.

 

$50,000,000.00

 

3.33%

Barclays Bank PLC

 

$40,000,000.00

 

2.67%

Fortis Capital Corp.

 

$40,000,000.00

 

2.67%

Goldman Sachs Credit Partners L.P.

 

$40,000,000.00

 

2.67%

Societe Generale

 

$40,000,000.00

 

2.67%

TD Securities (USA) LLC

 

$40,000,000.00

 

2.67%

U.S. Bank National Association

 

$40,000,000.00

 

2.67%

Union Bank of California, N.A.

 

$30,000,000.00

 

2.00%

Credit Suisse, Cayman Islands Branch

 

$25,000,000.00

 

1.67%

The Bank of Nova Scotia

 

$15,000,000.00

 

1.00%

 

 

 

 

 

TOTAL:

 

$1,500,000,000.00

 

100.00%

 

 

 

Schedule 2.01

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 2.13

 

SWINGLINE LOAN RATE CALCULATION

 

The rate of interest for a Swingline Loan shall be (a) the "ASK" rate for
Federal Funds appearing on Page 5 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of the offer rates
applicable to Federal Funds for a term of one Business Day) at the time reviewed
by the Administrative Agent plus (b) the Applicable Margin for the Eurodollar
Spread. In the event that part (a) of such rate is not available at such time
for any reason, then part (a) of such rate will be the rate agreed to between
the Administrative Agent and the Borrower. The Borrower understands and agrees
that the rate quoted from Page 5 of the Dow Jones Market Service is a real-time
rate that changes from time to time. The rate quoted by the Administrative Agent
and used for the purpose of setting the interest rate for a Swingline Loan will
be the rate on the screen of the Administrative Agent at the time of setting the
rate and will not be an average or composite of rates for that day.

 

 

 

Schedule 2.13

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 3.06

 

DISCLOSED MATTERS

 

1.

MOSH Holding, L.P. v. Pioneer Natural Resources Company; Pioneer Natural
Resources USA, Inc.; Woodside Energy (USA) Inc.; and JP Morgan Chase Bank, N.A.
as Trustee of the Mesa Offshore Trust, filed April 11, 2005 in the District
Court of Travis County, Texas (250th Judicial District) and subsequently
transferred to the District Court of Harris County, Texas (334th Judicial
District).

 

2.

Notice from the Texas Commission on Environmental Quality (“TCEQ”) dated August
24, 2005, that the TCEQ considers a subsidiary of the Company to be a
potentially responsible party with respect to the Dorchester Refining Company
State Superfund site location in Mount Pleasant, Texas.

 

3.

On November 4, 2005, the Company learned from the U.S. Environmental Protection
Agency that the agency was conducting a criminal investigation into a 2003 spill
that occurred at a Company-operated drilling rig located on an ice island
offshore Harrison Bay, Alaska. The investigation is being conducted in
conjunction with the U.S. Attorney’s Office for the District of Alaska.

 

4.

The Company has provided the purchaser of its Argentine assets certain
indemnifications and remains responsible for certain contingent liabilities,
subject to defined limitations.

 

 

 

Schedule 3.06

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 6.02

 

LIENS

 

NONE

 

 

Schedule 6.02

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



SCHEDULE 6.08

 

EXISTING RESTRICTIVE AGREEMENTS

 

NONE

 

 

 

 